ItTHIBODEAUX, Judge.
Appellant, Jerry’s Furniture Mart, Inc., failed to timely file a brief within the period provided by Rule 2-12.7 of the Uniform Rules — Courts of Appeal. This court duly notified Jerry’s in accordance with Rule 2-8.6 and Jerry’s failed again to timely file a brief within thirty (30) days after the mailing of that notice. For the foregoing reasons, as well as for the additional reasons assigned in Dale Mark Briscoe v. Jerry’s Furniture Mart, Inc. (our docket No. 96-139), this appeal of Jerry's Furniture Mart, Inc. is hereby dismissed. The costs hereof are assigned against Jerry’s Furniture Mart, Inc.
APPEAL DISMISSED.